Case 2:93-cr-00081-RBS Document 122 Filed 06/06/19 Page 1 of 1 PageID# 329


                                                                1©(10 WH
                                                            p      JUN - 4 2019          i
                                                                      R a SMITH
            -tVo- 2.~7<i.fey-o83                            US.DISTRICT JUDGE. NORFOIK,VA

    ii/^ /&<y^ Zoco
                                                 Z<^5?5




  —4-




          :i—o-o-tA^                                   —P-«,->^^^^!^l->\, •"-yK.cr-"^^
                                                                                —«£il
                                            /2
                                           ^c P-c<—^
                                                    /^                 ^
                                                                   -c^Ki     Cf^.—




   :                                  CUcTTL^-^ _-^fA                          .vX cV^-g-^
    a a.                                            a.                                       4;


                       iJL.
